MEMORANDUM **
*780Juan Corona Contreras appeals his guilty plea conviction and the 46-month sentence imposed for being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. § 1326. Corona Contreras’s attorney has moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that the appeal presents no colorable issues.
As part of his plea agreement, Corona Contreras waived his right to appeal the judgment and sentence. Because he re- . ceived a sentence consistent with the plea agreement, and there is no evidence that the waiver of the right to appeal was not knowing or was not voluntary, we enforce the waiver and dismiss the appeal. United States v. Aguilar-Muniz, 166 F.3d 974, 976 (9th Cir.1998).
Because our independent review of the record discloses no arguable issues, counsel’s motion to withdraw is granted and the appeal is
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.